Title: To James Madison from Frederick Bates, 25 September 1807
From: Bates, Frederick
To: Madison, James



Sir,
Saint Louis Sep 25. 1807

If you bestowed a second thought on an affair of so little moment you must have been surprized at the wild, indelicate and unjust sentiments which on the 4th. of July last, were uttered at Nueces & Boston.
My friends, at a distance from seeing a volunteer toast by a man of my name have expressed their astonishment that I should have associated with so despicable a faction.  There are several persons of my name at the neuces, the relations of Moses Austin.  I was not there, and know nothing of them; neither was I acquainted with the particulars of this celebration until I saw them in one of the Kentucky papers.
The week and foolish attack on the President was rude and unhandsome; and too unjust to be a common sentiment  On the contrary, if I am correctly informed a young and disappointed Partizan, Saml. Hammond jr, gave the impulse and the tone on this occasion.
 & Austin have kept the District of St Genevieve in continual ferment.  The latter was removed from Office by Gov. Wilkinson; Colo.  was dismissed last spring.  Austin expected a re appointment, and is now disgusted, because I have disdained to tread the paths of faction.  The opinion pretty generally prevailed that the administration of the territoral government must sink, if not sustained by a Party  It has been my object to explode this false notion, and the attempt is now in a course of ’successful experiment’.
The friends of the late leading characters in this country, still keep alive the flame; and would quarrel with Heaven for disposing its sunbeams on their enemies: but this flame will expire as soon as the fuel which feeds it is withdrawn.
I have acted with all the caution, moderation and firmness of which I am capable and so flatter myself, that Mr. Lewis will take possession of his Government without one embarrassment which can be imputed to me.
I revere the measures of the administration & have been taught from my infancy to reverence the distinguished individuals who compose it.
I have been confided in, beyond my merits and will repay that confidence by a continued fidelity.  I have the honor to be, with the most perfect respect, &c.

Frederick Bates

